UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X ] Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended September 30, 2007 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period to Commission File Number: 333-126748 AULTRA GOLD INC. (Exact name of small business issuer as specified in its charter) NEVADA 98-0448154 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 120 North 5th Street Jacksonville OR 97530 (Address of principal executive offices) (541) 899-1915 Issuer's telephone number Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 10, 2007, the Issuer had 96,146,668 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [ X ] 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Financial Statements (unaudited) F-1 Balance Sheets at September 30, 2007 and December 31, 2006 F-3 Statements of Operations for the nine and three months ended September 30, 2007 and 2006 F-4 Statement of Cash Flows for the nine and three months ended September 30, 2007 and 2006 F-5 Notes to Financial Statements F-7-F-14 ITEM 2 Management’s Discussion and Analysis or Plan of Operation F ITEM 3 Controls and Procedures 10 ITEM 3A(T) Controls and Procedures 10 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 11 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 ITEM 3. Defaults Upon Senior Securities 11 ITEM 4. Submission of Matters to a Vote of Security Holders. 11 ITEM 5. Other Information 12 ITEM 6 Exhibits 12 Signatures 13 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that can be expected for the year ending December 31, 2007. As used in this Quarterly Report on Form 10-QSB (the “Quarterly Report”), the terms "we", "us", "our", the “Company” and mean Aultra Gold Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. AULTRA GOLD INC. Financial Statements (Expressed in US Dollars) (unaudited) September 30, 2007 Balance Sheet F-4 Statement of Operations and Deficit F-5 Statement of Stockholders’ Equity (Deficit) F-6 Statement of Cash Flows F-7 Notes to the Financial Statements F-8 - F-14 F-1 AULTRA GOLD INC. An Exploration Stage Company (Formerly New World Entertainment Corp.) Financial Statements September 30, 2007 (Stated in United States Dollars) (Unaudited) F-2 Aultra Gold Inc. An Exploration Stage Company (Formerly New World Entertainment Corp.) Consolidated Balance Sheet September 30 December 31 A S S E T S 2007 2006 $ $ Current Assets (unaudited) Cash 4 58 Interest receivable and prepaids 225 225 Investment in marketable securities (note 3) 6,232 - Accounts receivable and accrued receivables 73,512 - Notes Receivable - 3,250,000 Total Current Assets 79,973 3,250,283 Other Assets Mineral Property (note 6b) 25,000 Related Party Receivable (note 5) 89,051 - Total Other Assets 114,051 - Total Assets 194,024 3,250,283 L I A B I L I T I E SA N DS T O C K H O L D E R S ‘E Q U I T Y Current Liabilities Accounts payable and accrued liabilities 259,120 28,641 Total current liabilities 259,120 28,641 Long-Term Liabilities Loans - 3,250,000 Total Liabilities 259,120 3,278,641 S H A R E H O L D E R S ’E Q U I T Y Common stock, $0.001 par value, 500,000,000 shares authorized: 96,146,668 shares issued and outstanding (82,833,333 in 2006 (note 8(a)) 96,147 82,233 Additional paid-in capital 318,709 5,100 Cumulative translation adjustment 10,666 - Accumulated deficit during the exploration stage (January 25, 2005 to September 30,2007) (490,618 (115,691 Total shareholders’ equity (65,096 ) (28,358 Total liabilities and shareholders’ equity 194,024 3,250,283 Approved by the Board of Directors: By: /s/Rauno Perttu Rauno Perttu President,Director F-3 Aultra Gold Inc. An Exploration Stage Company (Formerly New World Entertainment Corp.) Consolidated Statement of Operations and Deficit (Stated in United States Dollars) For the three months ended For the three months ended For the nine months ended For the nine months ended From inception January 26, 2005 through September 30 September 30 September 30 September 30 September30 2007 2006 2007 2006 2007 $ REVENUE -0- -0- 0 136 131 Expenses Filing Fees -0- -0- 3,665 1,600 5,971 Consultants and contractors 43,788 -0- 155,664 -0- 155,668 Travel 680 -0- 6,942 5,236 12,178 Mineral property expenditures 51,860 -0- 102,471 9,240 136,836 Licensing, permits and fees -0- -0- 11,272 -0- 11,272 Marketing -0- -0- 1,524 -0- 1,524 Office and sundry 2,620 18 5,977 1,466 7,562 Professional fees 18,721 24,550 61,149 34,575 120,724 Rent 1,350 -0- 27,971 -0- 27,971 Insurance -0- -0- 7,850 -0- 7,850 Transfer agent 2,424 -0- 2,424 748 4,346 Loss for the period (121,445 ) (24,568 ) (386,915 ) (52,734) (491,773 ) Other Revenues and Expenses Foreign Exchange Gain/Loss -0- -0- 4,154 - 4,154 Gain on Extinguishment of Debt -0- -0- 10,833 - 10,833 Shares issued in lieu of payment for.interest -0- -0- -0- (10,833 ) (10,833 ) Loss on Investment -0- -0- (2,999 -0- (2,999) Net loss for period (121,445) (24,568) (374,927) (63,567) (490,618) Deficit – beginning of the period (369,173 ) (89,105 ) (115,691 ) (50,106 ) - Deficit – end of period (490,618 ) (113,673 ) (490,618 ) (113,673 ) (490,618 ) Loss per shares – basic and diluted (0.0010 ) (0.0010 ) (0.0050 ) (0.0010 ) Weighted Average Number of Shares Outstanding 96,146,668 ) 82,233,333 94,959,371 77,418,518 F-4 Aultra Gold Inc. An Exploration Stage Company (Formerly New World Entertainment Corp.) Consolidated Statement of Cash Flows (Stated in United States Dollars) Three MonthsEnding Nine Months Ending September 30 September 30 September 30 September 30 2007 2006 2007 2006 $ Cash flows from operating activities Loss for the period (121,445 ) (24,568 ) (374,927 ) (63,567 ) Changes in: Interest receivable and prepaid expenses -0- -0- - 106 Accounts receivables and accrued receivables -0- -0- (73,512 ) - Related Party receivables -0- -0- (89,051 ) - Accounts payable and accrued liabilities 119,910 24,550 230,479 4,323 Net cash used in operating activities (1,535 ) (18 ) (356,906 ) (59,138 ) Cash flows from investing activities Mineral property -0- -0- 25,000 -0- Investments -0- -0- 3,243,768 (3,250,000 ) Cash used in investing activities -0- -0- 3,268,768 (3,250,000 ) Cash flows from financing activities -0- -0- Share capital issued -0- -0- 327,523 10,833 Loans -0- -0- (3,250,000 ) 3,250,000 Cumulative translation adjustment -0- -0- 10,666 - Net cash received from financing activities -0- -0- (2,911,811 ) 3,260,833 Net increase in cash (1,535 ) (18 ) (51 ) (48,305 ) Cash – beginning of period 1,539 94 58 48,381 Cash – end of period 4 76 4 76 F-5 Aultra Gold Inc. An Exploration Stage Company (Formerly New World Entertainment Corp.) Consolidated Statements of Stockholders’ Equity (Stated in United States Dollars) Common Stock Shares Amount Additional Paid-in Capital Accumulated Deficit Total Equity (Deficit) $ Balance at inception Jan. 26, 2005 - Common shares issued for cash at $0.00005 per share, February 9,2005 30,000,000 30,000 (28,500 ) - 1,500 Common shares issued for cash at $0.00005 per share, February 17,2005 30,000,000 30,000 (15,000 ) - 15,000 Common shares issued for cash at $0.00005 per share, March 7,2005 11,000,000 11,000 44,000 - 55,000 Common shares issued for cash at $0.0125 per share, April 8,2005 400,000 400 4,600 - 5,000 Shares issued in lieu of payment for Interest on promissory note, May 2006 10,833,333 10,833 - - 10,833 Cumulative Net (Loss) - - (115,691 ) (115,691 ) Balance, December 31, 2006 82,233,333 82,233 5,100 (115,691 ) (28,358 ) Shares cancelled on acquisition (10,833,333 ) (10,833) - - (10,833 ) Shares issued in acquisition January 22, 2007 24,496,668 24,497 -21,141 - 3,356 Common shares issued for cash at $1.50 per share, January 22, 2007 200,000 200 299,800 - 300,000 Common shares reissued for cash at $0.50 per share, April 30, 2007 - - 10,000 - 10,000 Common shares issued for Jungo Rights at $0.50 June 1, 2007 50,000 50 24,950 - 25,000 Foreign exchange - - - 10,666 Net (Loss) for the period - - (374,927 ) (374,927 ) Balance, September 30, 2007 96,146,668 96,147 318,709 (490,618 ) (65,096) F-6 Aultra Gold Inc. An Exploration Stage Company (Formerly New World Entertainment Corp.) Notes to Financial Statements September 30, 2007 (Stated in United States Dollars) 1. Nature of Operations a)Organization Aultra Gold Inc. (the “Company”) was incorporated under the laws of the State of Nevada on January 26, 2005 as Katie Gold Corp. and it was primarily engaged in the acquisition and exploration of mining properties until April 2006.The Company’s fiscal year end is December 31. On March 21, 2006, a Certificate of Amendment was filed with the Secretary of State in Nevada to change the name of the Company from Katie Gold Corp. to Morningstar Industrial Holdings Corp.At this time, the Company was still engaged in the acquisition and exploration of mining properties. On April 26, 2006, the Company filed Articles of Merger with the Secretary of State in Nevada to merge with New World Entertainment Corp., a private company incorporated in Nevada.As a result of the merger, the Company changed its business and its name from Morningstar Industrial Holdings Corp. to New World Entertainment Corp. On December 7, 2006, a Certificate of Amendment was filed with the Secretary of State in Nevada to change the name of the Company from New World Entertainment Corp. to Aultra Gold Inc.The Nevada Secretary of Stated declared the amendment effective on January 18, 2007. On January 22, 2007, the Company entered into a definitive Share Exchange Agreement (the “Agreement”) with Strategic Minerals Inc., a Nevada corporation, Aultra Gold Inc. (fka Dutch Mining (Canada) Ltd.) (“AGI”), a company formed under the laws of the Province of British Columbia, and certain other shareholders of AGI.Pursuant to the Agreement, which is subject to certain regulatory approval, the Company agreed to acquire 100% of the outstanding equity of AGI from the stockholders of AGI (the “AGI Shareholders”) in exchange for the issuance by the Company to the AGI Shareholders of one share of common stock, $0.001 par value (the “Common Stock”), of the Company for each issued common share of AGI (the “Acquisition”).Therefore, subject to certain regulatory approval, the Company shall be required to issue 24,496,668 shares of Common Stock to the AGI Shareholders (the “Consideration Shares”) and there will be approximately a total of 95,896,668 shares of Common Stock issued and outstanding subsequent to the Acquisition.AGI was incorporated on January 20, 2006 in Canada under the Business Corporations Act of British Columbia.AGI’s main business is acquiring and exploring gold and mineral properties with proven and probable reserves principally located in Nevada and Montana, USA, with the objective of identifying gold and mineralized deposits economically worthy of continued production and/or subsequent development, mining or sale. b)Change of Business On April 26, 2006, the Company filed Articles of Merger with the Secretary of State in Nevada to change its name from Morningstar Industrial Holdings Corp. and underwent a change in management and direction and was involved in the acquisition and licensing of online gaming technologies. On May 12, 2006 the Company entered into a share exchange agreement with Liverpoole Inc., a privately-owned corporation organized under the laws of Antigua, for the acquisition of all of the issued and outstanding shares of Liverpoole in exchange for 25,000,000 shares of the Company, upon completion of the agreement.In connection therewith, in order to secure the right to enter into such agreement with Liverpoole, the Company entered into an agreement with World Mobile Network Corp., a publicly-held corporation, pursuant to which, upon the completion of the agreement, World Mobile Network Corp. agreed to assign its exclusive right to acquire Liverpoole to the Company in exchange for 20,000,000 shares of the Company.As of December 31, 2006, these agreements have not been finalized. Effective January 22, 2007 this transaction was terminated. Effective January 22, 2007, all management and directorship changed. F-7 c)Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern.The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company has incurred a net loss of $354,173 for the period from January 26, 2005 (inception) to June 30, 2007.The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of acquisitions.Management has plans to seek additional capital through a private placement and public offering of its common stock.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. d)Share Exchange Agreement with Liverpoole Inc. On May 12, 2006 the Company entered into a share exchange agreement with Liverpoole Inc., a privately-owned corporation organized under the laws of Antigua, for the acquisition of all of the issued and outstanding shares of Liverpoole in exchange for 25,000,000 shares of the Company, upon completion of the agreement.In connection therewith, in order to secure the right to enter into such agreement with Liverpoole, the Company entered into an agreement with World Mobile Network Corp., a publicly-held corporation, pursuant to which, upon the completion of the agreement, World Mobile Network Corp. agreed to assign its exclusive right to acquire Liverpoole to the Company in exchange for 20,000,000 shares of the Company.As of December 31, 2006, these agreements have not been finalized. Effective January 22, 2007, termination of the May 12, 2006 Share Exchange Agreement with Liverpoole Inc. and World Mobile Network Corp. 2. Significant Accounting Policies a)Basis of Accounting These financial statements are prepared in accordance with generally accepted accounting principles (“GAAP”) in United States.The Company has elected a December 31 year-end.Summarized below are those policies considered particularly significant to the Company. b)Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of any contingent assets and liabilities as at the date of the financial statements, as well as the reported amounts of revenues earned and expenses incurred during the period.Actual results could differ from those estimates. c)Financial Instruments and Financial Risk The Company’s financial instruments consists of cash, prepaid expenses, investments, accounts payable and accrued liabilities, the fair values of which approximate their carrying amounts due to the short-term nature of these instruments. d)Cash For the purposes of the statement of cash flows, the company considers all funds held in its bank accounts and funds held in trust by third parties as cash. e)Investment in mining properties Prospecting and exploration costs incurred in the search for new mineral properties are charged to expense as incurred.Direct costs associated with the development of identified reserves are capitalized until the related geologic areas are either put into production, sold or abandoned.As of September 30, 2007 there were no geologic areas under production. F-8 f)Loss per Share Basic loss per share is computed by dividing loss attributable to common shareholders by the weighted average number of common shares outstanding during the period.Fully diluted loss per share is not disclosed as it is anti-dilutive. g)Management’s Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods.Actual results could differ from those estimates. h)Loan Agreement On May 3, 2006, the Company entered into a $3,250,000 secured Loan Agreement (the “Loan Agreement”) with 555 Holdings LLC, Nevada limited liability company, and Global Developments Inc., a Nevada company (collectively the “Lenders”), pursuant to which Loan Agreement the Company issued $3,250,000 in aggregate principal amount of promissory notes (collectively the “Notes”) to the Lenders.In lieu of the interest on the Notes, the Company agreed to simultaneously with the issuance of the Notes to issue three and one third shares of common stock, $0.001 par value per share (the “Common Stock”), of restricted stock of the Company for every dollar loaned by the Lenders, amounting to 10,833,333 shares of Common Stock (the “Shares”).The issuance of the Note was exempt from registration requirements of the Securities Act of 1933 (the “Securities Act”) pursuant to Section 4(2) of such Securities Act and/or Regulation D promulgated thereunder based upon the representations of the Investor that it is an “accredited investor” (as defined under Rule 501 of Regulation D) and that it was purchasing such securities without a present view toward a distribution of the securities.In addition, there was no general advertisement conducted in connection with the sales of the securities. On May 30, 2006 the Company entered into a 1 (one) year term un-secured Loan Agreement at an annual interest rate of 7 (seven) percent with Liverpoole Inc., a privately-owned corporation organized under the laws of Antigua for $3,250,000.Effective January 22, 2007, termination of the May 3, 2006 Loan Agreement for $3,250,000 with 555 Holdings LLC. i)Share Capital Share capital issued for non-monetary consideration is recorded at an amount based upon fair market value as estimated by management. j)Comprehensive Income The Company applies Statement of Financial Accounting Standards No. 130 Reporting Comprehensive Income (SFAS No. 130).Comprehensive income is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non owner sources.It includes all changes in equity during a period except from those resulting from investments by owners and distributions to owners. k)Income taxes Deferred Income taxes are provided for temporary differences between the financial reporting and tax basis of assets and liabilities using enacted tax laws and rates for the years when the differences are expected to reverse. l)Stock based compensation The Company accounts for stock-based compensation in accordance with SFAS No. 123 for “Accounting for stock-based compensation” and related interpretations.The company currently has no stock options outstanding. The Company’s Board of Directors agreed to the adoption of the Stock Option Plan and ratified it on January 25, 2007 effective as of February 1, 2007 providing the issuance of up to 5,225,000 shares of Common Stock of the Company to the officers, directors, employees and consultants of the Company an/or its subsidiaries.Pursuant to the Stock Option Plan, the Company granted options to purchase an aggregate of 200,000 shares of Common Stock at $1.50 per share to the newly appointed directors and officers that held options to purchase ordinary shares of the Company following the completion of the acquisition, as well as to the newly appointed directors and officers of the Company. F-9 l)Stock based compensation-continued The principal terms and conditions of the stock options granted under the Stock Option Plan are that the vesting of the options granted to Directors of the Company occurs in three stages:(1) 50% on January 25, 2008; (2) 25% on January 25, 2009; and (3) 25% on January 25, 2010.The options granted are exercisable at $1.50 per share.Furthermore, the stock options granted under the Stock Option Plan are generally non-transferable other than to a legal or beneficial holder of the options upon the option holder’s death.The rights to vested but unexercised options cease to be effective:(1) 18 months after death of the stock options holder; (2) 6 months after Change of Control of the Company; (3) 12 months after loss of office due to health related incapacity or redundancy; or (4) 12 months after the retirement of the options holder from a position with AGI. m)Asset retirement obligations Asset retirement obligations requires recognition of a legal liability for obligations relating to retirement of property, plant and equipment, and arising from the acquisition, construction, development, or normal operation of those assets. Such asset retirement cost, must be recognized at fair value, when a reasonable estimate of fair value can be estimated, in the period in which it is incurred, added to the carrying value of the asset, and amortized into income on a systematic basis over its useful life. As at September 30, 2007, the Company does not have any asset retirement obligations. 3. Investment Details are as follows: Number of shares Market Value Cost $ $ Lomiko Resources Inc. (formerly Lomiko Enterprises Ltd.) 20,000 6,232 8,849 This investment represents a minority interest of less than 10%.The shares were valued is stated as at September 30, 2007. 4. Acquisition of Subsidiary On January 22, 2007, the Company entered into a definitive Share Exchange Agreement (the “Agreement”) with Strategic Minerals Inc., a Nevada corporation, Aultra Gold Inc. (fka Dutch Mining (Canada) Ltd.) (“AGI”), a company formed under the laws of the Province of British Columbia, and certain other shareholders of AGI.Pursuant to the Agreement, which is subject to certain regulatory approval, the Company agreed to acquire 100% of the outstanding equity of AGI from the stockholders of AGI (the “AGI Shareholders”) in exchange for the issuance by the Company to the AGI Shareholders of one share of common stock, $0.001 par value (the “Common Stock”), of the Company for each issued common share of AGI (the “Acquisition”).Therefore, subject to certain regulatory approval, the Company shall be required to issue 24,496,668 shares of Common Stock to the AGI Shareholders (the “Consideration Shares”) and there will be approximately a total of 95,896,668 shares of Common Stock issued and outstanding subsequent to the Acquisition. The purchase method of accounting has been applied with the shares issued as consideration being recorded at $3,356 that being the value given up after considering price fluctuations, liquidity issues and exchange rates. At the date of the acquisition, the value of the identifiable net assets of AGI was as follows: Assets Cash $ 256,316 Investment in Lomiko 8,066 Accounts receivable and accrued receivables 77,541 $ 341,923 LiabilitiesAccounts payable and accrued payables $ 38,981 Intercompany transactions 299,586 338,567 Total purchase price $ 3,356 F-10 5. Related Party Balances and Transactions Related party transactions are recorded at their cost, are non-interest bearing, unsecured and have no specific terms for repayment. As at September 30, 2007, the Company has a receivable MB Primes Management Ltd. (“MB Primes”), a company with directors in common, $61,995, which is to be collected during this fiscal year. As at September 30, 2007 the Company has a receivable with Bio Remediation Inc. (“Bio Remediation”), a company with directors in common, $27,056, which is to be collected during this fiscal year. As at September 30, 2007 the Company owes it’s President a total of $125,909 which is a combination of unpaid salary of $45,000 and $80,909 of Company expenses paid for by the President. The Company acquired its Basin Gulch Property from a private company, one principal of whom is a common director with the Company.Refer to Note 6. 6. Mineral Property Interests a)Basin Gulch Property,Montana, USA On May 31, 2006, the Subsidiary Aultra Gold Inc. (formerly known as Dutch Mining (Canada) Ltd.) acquired Basin Gulch Property, consisting of eleven patented mineral claims of 217.9 acres, paid by the issuance of 20,000,000 shares of the Company.The share issuance has been recorded at the carrying costs of the property to the optionor, as the optionor is a related party to the company and as there has been no substantial change in ownership of the property by the optionors (nominal amount), who received 20,000,000 shares of the 24,496,668 shares outstanding of the Subsidiary. The three-stage agreement is structured as follows: Stage 1 initial payment: The Subsidiary paid an initial cash payment of $10,000 and must fulfill the following: i) on or before July 30, 2006 report all the exploration and studies conducted on the Property. Stage 2 advance production royalties: To further evaluate and develop the minerals, the Subsidiary must fulfill the following i)on or before June 10, 2006, the Company must make a cash payment of $15,000 (paid); ii) on or before September 10, 2006 the Company must make a cash payment of $25,000 (paid); iii) the Company must make a cash payment of $50,000 due on March 10 and September 10 of each year until production has commenced. Stage 3 production royalties: Upon commencement of production, the Subsidiary will pay the greater of: i)a twice annual cash payment of $50,000 due on March 10 and September 10 of each year; ii)3% of the gross sales receipts of the gold and silver sold, due semi-annually on March 10 and September 10 of each year; Should production be suspended for a period of 6 months or longer, the twice annual advance production royalty of $50,000 listed above will resume. Upon the completion of payments totaling US$8,000,000, the Subsidiary will have purchased the mineral rights to this property.In the current period, payments of $50,000 (paid) have be made, which satisfy this agreement. b)Jungo Property, Nevada, USA On June 1, 2007, the Company entered into a formal binding Agreement of Purchase and Sale (the “Agreement”) with W.R. Hansen, an individual (the “Seller”), pursuant to which the Company acquired from the Seller certain mining claims together with all improvements and all equipment owned by the Seller located thereon, located in Humboldt County, State of Nevada (the F-11 b)Jungo Property-continued “Property”).In consideration of the purchase of the Property, the Company agreed to (i) reimburse the Seller for all staking and filing costs related to the Property, (ii) issue the Seller 50,000 restricted shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), valued at $0.50 per share, (iii) upon its sole determination of sufficient mineralization to place the Property in production, to further issue to the Seller additional 50,000 restricted shares of the Company’s Common Stock, such that the Company shall make such a determination not later than 30 days following the acquisition of the data contemplated by paragraph 3.3 of the Agreement, (iv) not later than 10 days following the date the Property is placed into development for production of metals, to issue to the Seller an additional 100,000 restricted shares of the Company’s Common Stock, and (v) as further consideration after the Property is placed in production, to direct to the Seller a monthly Net Smelter Royalty of 2% upon all gold, silver, copper, or other metals (the “Metals”) produced and sold from the Property (each royalty payment shall be paid not later than 30 days following the last day of the month in which the metals were produced and sold). 7. Share Capital a) Details of share capital are as follows: Authorized: 500,000,000 common shares with a par value of $.001 Number of Shares Amount $ Issued: Balance – inception January 26, 2005 - - Common Shares issued 71,400,000 71,400 Shares issued in lieu of promissory note 10,833,333 10,833 Restricted common shares issued 24,496,668 24,497 Restricted Common Shares issued for Jungo 50,000 50 Common Shares issued 200,000 200 Shares cancelled (10,833,333 ) (10,833 ) balance – September 30, 2007 96,146,668 96,147 b) On January 23, 2007, the Company entered into a Private Placement Agreement with 555 Holdings LLC, a Nevada limited liability company (“555 LLC”), whereby it sold 200,000 units (each a “Unit”, and collectively the “Units”) to 555 LLC at a price of $1.50 per Unit, for gross proceeds of $300,000.Each Unit consists of one share of Common Stock of the Company and one non-transferable Common Stock purchase warrant (a “Warrant”).Each Warrant will entitle 555 LLC to purchase one share of the Common Stock of the Company for a period of one year commencing from the Closing Date at an exercise price of $2.50 per share. c) Refer to note 9. 8. Income Taxes A reconciliation of income taxes at statutory rates is as follows: 2007 Net loss for the Nine Months Ending $ (374,927) Total income taxes -0- The Company has non-capital losses of approximately $269,173, which are available to reduce future taxable income in Canada and which expire in 2027. Subject to certain restrictions the Company also has mineral property expenditures of approximately $100,000 available to reduce taxable income in future years. The Company has not recognized any future benefit for these tax losses and resource deductions, as it is not considered likely that they will be utilized. F-12 8. Income Taxes-continued Income Tax Operating Loss Carry Forward Amount Expiry Date 2005 $ 24,981 2025 2006 $ 90,710 2026 2007 $ 253,482 2027 Total income tax operating loss carry forward $ 369,173 9. Commitments a) The Company has a lease for premises which expires on January 31, 2009. Minimum basic rent of $2,750 (CDN) per month is paid as follows: Amount 2007 $ 33,000 2008 33,000 2009 2,750 $ 68,750 In addition to the basic rent, the Company is responsible for its proportionate share of property taxes and operating costs. Effective September 1, 2007 the leased premises was terminated by the landlord however it is uncertain if the landlord will be pursuing a claim for future rent so this commitment obligation will remain until additional information can be obtained. b) By agreement dated February 15, 2006, the Company entered into a five-year consulting agreement with a company that has directors and officers in common.The monthly payments for general consulting services are $55,000 (CDN) and the flat fee for other disbursements is $1,500 (CDN).All payments relating to extra ordinary expenses, investor awareness program, media relations, and corporate identity program are based on actual cost plus 10%. Amount 2007 $ 678,000 2008 678,000 2009 678,000 2010 678,000 2011 226,000 $ 2,938,000 The Company is also required to obtain comprehensive liability insurance of not less than $5,000,000 (CDN), automotive liability of not less than $2,000,000 (CDN), and professional liability insurance of not less than $5,000,000 (CDN).In addition, the Company is required to provide 90 day notice of renewal annually for subsequent one-year periods on the same terms and conditions as the original term.The Consultant may terminate the agreement at any time for any reason by providing written notice to the Company. Effective September 30, 2007 this agreement has been suspended. F-13 10. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (the “FASB”) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159). SFAS 159 allows the company to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company is currently evaluating the requirements of SFAS 159 and the potential impact on the Company’s financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R)” (SFAS 158”). SFAS 158 requires an employer that sponsors one or more single-employer defined benefit plans to (a) recognize the overfunded or underfunded status of a benefit plan in its statement of financial position, (b) recognize as a component of other comprehensive income, net of tax, the gains or losses and prior service costs or credits that arise during the period but are not recognized as components of net periodic benefit cost pursuant to SFAS 87, “Employers’ Accounting for Pensions”, or SFAS 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions”, (c) measure defined benefit plan assets and obligations as of the date of the employer’s fiscal year-end, and (d) disclose in the notes to financial statements additional information about certain effects on net periodic benefit cost for the next fiscal year that arise from delayed recognition of the gains or losses, prior service costs or credits, and transition asset or obligation. SFAS 158 is effective for the Company’s fiscal year ending December 31, 2007. The adoption of SFASNo. 158 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurement" ("SFAS 157"). The Statement provides guidance for using fair value to measure assets and liabilities. The Statement also expands disclosures about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurement on earnings. This Statement applies under other accounting pronouncements that require or permit fair value measurements. This Statement does not expand the use of fair value measurements in any new circumstances. Under this Statement, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the entity transacts. SFAS 157 is effective for the Company for fair value measurements and disclosures made by the Company in its fiscal year beginning on January 1, 2008. The Company is currently reviewing the impact of this statement. In March 2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets”, which amends SFAS No. 140 “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”.SFAS No. 156 may be adopted as early as 1 January 2006, for calendar year-end entities, provided that no interim financial statements have been issued.Those not choosing to early adopt are required to apply the provisions as of the beginning of the first fiscal year that begins after 15 September 2006 (e.g. 1 January 2007, for calendar year-end entities). The intention of the new statement is to simplify accounting for separately recognized servicing assets and liabilities, such as those common with mortgage securitization activities, as well as to simplify efforts to obtain hedge-like accounting. Specifically, the FASB said SFAS No. 156 permits a service using derivative financial instruments to report both the derivative financial instrument and related servicing asset or liability by using a consistent measurement attribute, or fair value. The adoption of SFASNo. 156 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In February 2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments”, which amends SFAS No.133, “Accounting for Derivative Instruments and Hedging Activities” and SFAS No.140.SFAS No.155 permits fair value measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or hybrid financial instruments containing embedded derivatives.The adoption of SFASNo. 155 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. F-14 ITEM 3. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. Cautionary Statement Regarding Forward-Looking Statements Some of the statements contained in this Nine Month Ending September 30, 2007 Report that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Six Month Ending Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. In evaluating these statements, you should consider various factors, including the risks discussed below, and, from time to time, in other reports we file with the United States Securities and Exchange Commission (the “SEC”), including our Annual Report on Form 10-KSB for the year ended December 31, 2006. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: 1. Actions of regulatory agencies, changes in regulations and in interpretation of regulations; 2. Our ability to raise appropriate capital within expected time periods; 3. Commodity price fluctuations; 4. Availability of goods and services; and 5. Variations in geological conditions. All written and oral forward-looking statements made in connection with this Quarterly Report that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements. RISK FACTORS Please see the risk factors applicable to our company and our business set forth in our Annual Report filed on Form 10-KSB for the year ended December 31, 2006 filed with the SEC on April 16, 2007, which are hereby incorporated by reference. INTRODUCTION We are engaged in the business of acquiring and exploring gold and mineral properties with proven and probable reserves principally located in Nevada and Montana, USA, with the objective of identifying gold and mineralized deposits economically worthy of continued production and/or subsequent development, mining or sale. On May 31, 2006, we acquired the Basin Gulch property in Granite County, Montana, from Strategic Minerals, Inc. a Nevada corporation (“Strategic”) whereby Strategic granted AGI the exclusive right to explore, evaluate, develop, and mine the Basin Gulch Property. In consideration of the acquisition of the Basin Gulch Property, AGI issued to Strategic 20,000,000 of its common shares. Organizational History We (formerly known as New World Entertainment Corp. and Morningstar Industrial Holdings Corp.) were incorporated under the laws of the State of Nevada on January 26, 2005 as Katie Gold Corp., and we were primarily engaged in the acquisition and exploration of mining properties until April 2006. On March 10, 2006, our shareholders unanimously adopted a resolution to conduct a forward split of our common stock on a 20 share for 1 share basis, payable as a dividend. The record date for the dividend was Friday, March 17, 2006, and the pay date was Monday, March 20, 2006. As a result of the dividend, the amount of our issued and outstanding common stock increased from 3,570,000 shares to 71,400,000 shares. On March 21, 2006, a Certificate of Amendment was filed with the Secretary of State in Nevada to change our name from Katie Gold Corp. to Morningstar Industrial Holdings Corp. At this time, we were still engaged in the acquisition and exploration of mining properties. 3 On April 26, 2006, we filed Articles of Merger with the Secretary of State in Nevada to merge with New World Entertainment Corp., a private company incorporated in Nevada. As a result of the merger, we changed its name from Morningstar Industrial Holdings Corp. to New World Entertainment Corp and underwent a change in management. As discussed further above and below, on April 26, 2006, we filed Articles of Merger with the Secretary of State in Nevada to merge with New World Entertainment Corp., a private company incorporated in Nevada. At the time of the merger with New World Entertainment Corp., we intended to pursue acquisition and licensing of online gaming technologies; however, pursuant to the terms of the Release Agreement as more fully described forth below, we have since abandoned the strategy of acquiring and licensing of online gaming technologies. On May 26, 2006, we entered into a Loan Agreement under which 10,833,333 additional shares of our common stock were to be issued (as further described below). For reasons discussed below we subsequently decided to terminate such arrangement without further obligations whatsoever, and the resolution to issue the 10,833,333 shares of common stock was revoked without such shares issuance taking place. On January 18, 2007, we filed a Certificate of Amendment to increase the number of shares of Common Stock which we are authorized to issue from 75,000,000 shares of Common Stock to 150,000,000 shares. On January 22, 2007, we entered into a Share Exchange Agreement to issue 24,496,668 shares of our common stock and we expect a total of 95,896,668 shares of commons tock will be issued and outstanding as a result of this issuance. On March 22, 2007, we filed a Certificate of Correction to correctly provide that the number of shares of Common Stock which we are actually authorized to issue is 500,000,000 shares and not 150,000,000 shares. The increase to 500,000,000 was approved by our shareholders holding majority of our issued and outstanding shares of common stock as of April 26, 2006, and our filing of a Certificate of Amendment on January 18, 2007, erroneously referenced that we were only authorized to issue up to 150,000,000 shares of our common stock. Our fiscal year end is December 31. Aultra Gold Inc. (Canada) (hereinafter referred to as “AGI”) was incorporated on January 20, 2006 as Dutch Mining (Canada) Ltd. under the laws of Canada, pursuant to the Business Corporations Act of British Columbia. It completed a formal name change to Aultra Gold Inc. on December 8, 2006. On January 22, 2007 (the “Closing Date”), we entered into a definitive Share Exchange Agreement (the "Agreement") with Strategic Minerals Inc., a Nevada corporation, AGI and certain other shareholders of AGI. Pursuant to the Agreement we agreed to acquire up to 100% of the outstanding equity of AGI from the stockholders of AGI (the “AGI Shareholders”) in exchange for the issuance by us to the AGI Shareholders of one share of our common stock, $0.001 par value (the “Common Stock”), for each issued common share of AGI (the “Acquisition”). RECENT DEVELOPMENTS On June 1, 2007, we entered into a formal binding Agreement of Purchase and Sale (the "Agreement") with W.R. Hansen, an individual (the “Seller”), pursuant to which the Companyacquired from the Seller certain mining claims together with all improvements and all equipment owned by the Seller located thereon, located in Humboldt County, State of Nevada (the “Property”). In consideration of the purchase of the Property, the Company agreed to: (i) reimburse the Seller for all staking and filing costs related to the Property, (ii) issue to the Seller 50,000 restricted shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), valued at $0.50 per share, (iii) upon its sole determination of sufficient mineralization to place the Property in production, to further issue to the Seller additional 50,000 restricted shares of the Company’s Common Stock, such that the Company shall make such a determination not later than 30 days following the acquisition of the data contemplated by paragraph 3.3 of the Agreement, (iv) not later than 10 days following the date the Property is placed into development for production of metals, to issue to the Seller an additional 100,000 restricted shares of the Company’s Common Stock, and (v) as further consideration after the Property is placed in production, to direct to the Seller a monthly Net Smelter Royalty of 2% upon all gold, silver, copper, or other metals (the “Metals”) produced and sold from the Property (each royalty payment shall be paid not later than 30 days following the last day of the month in which the metals were produced and sold). Closing of the sale and purchase of the Property occurred on the same date, as under the Agreement both the Company and the Seller have performed their mutual obligations under paragraph 2.2 and Section 4 thereof.In addition, the Company agreed to hold the Seller harmless per the standard hold harmless provisions as more fully set forth in the Agreement. The operator of the mine shall be the Company or such other operator as the Company may specify from time to time. 4 PLAN OF OPERATION Our operating plan for the remainder of this year and for the next twelve months is dependent on listing on the OTC BB by December 31, 2007.When we begin to trade, we plan on raising funds in North America and in Europe.We are working with experienced financial people who believe that with our gold properties and the strong gold price that we can raise financing to advance our Basin Gulch and Jungo properties through expansion of our property position and through exploration and evaluation of their mineral potential. We have taken steps to negotiate a settlement with Dutch Mining LLC with respect to a loan receivable of $400,000 that is due and payable to AGI. The amount owed by Dutch Mining was written off last year and is not reflected on our current financial statement. We will require additional financing in order to complete the work associated with the projected cost to initial production, totaling estimated at $6,850,000. The estimated costs of our plan for mining operations, assuming the diatreme targets for the Basin Gulch property are $21,850,000. Basin Gulch Management Aultra Gold’s projection for development of the Basin Gulch project in place in Montana has been affected by the delay in receiving the OTC-BB listing and in not obtaining financing.Because of Montana’s harsh winter climate, this delay has set back our Basin Gulch program by one year. Although Basin Gulch contains an open-ended bulk-tonnage gold/silver system that contains well in excess of a million ounces, with outstanding high-grade exploration targets untested, the current rules in Montana mean that a large-scale open pit gold mine will be too difficult to permit. Several local higher grade targets were discovered in the previous exploration of the property. These can be permitted and developed in a short period of time, especially under the small miners provisions in Montana. In addition, the property contains excellent targets for bulk high-grade gold/silver ore within a nested diatreme complex and along associated structures. These targets will be systematically explored. Outlined below is AGI’s planned staged development of the Basin Gulch property. The initial reserves can be mined under Montana’s small mine provisions, so permitting can be completed in weeks instead of years. Our officers and directors will handle our administrative duties with the help of three consultants as discussed below. Mr. Rauno Perttu, our CEO, has more than 35 years in economic geology and management. He discovered and explored the Basin Gulch property. AGI recently retained Mr. David Hembree as an additional experienced mining geologist with underground management experience. As needed, Mr. Hembree will be supported by a younger field geologist, Mr. Brian Perttu, who is a consultant on an as needed basis for AGI. Mr. Brian Perttu is the nephew of Mr. Rauno Perttu. The contractor who will initially develop the drift into the first high-grade zone on the Basin Gulch property was Mr. William R. Hansen, a veteran mining engineer who graduated from the school of mines in nearby Butte, Montana. Mr. Hansen has his own drilling company and contract underground mining business. He is familiar with Basin Gulch and is experienced with Montana’s regulations and regulators. He brings his own experienced miners, which is a major advantage in today’s tight mining labor market. Both Mr. Perttu and Mr. Hansen know and can quickly bring in key consultants who are very knowledgeable and respected in the region, if needed. Under Montana’s regulations, development at Basin Gulch will be initiated through a step by step process beginning with a Small Miner’s exclusion that will allow the adit (i.e. horizontal mine entry) to be started within a few weeks time after the application is filed. As a result of the Exchange Agreement, (i) AGI became our wholly-owned subsidiary, and (ii) we succeeded to the business of AGI, which was formed in January 2006, as our sole business. Our results of operations for the nine months ended September 30, 2006 are set forth on the unaudited pro forma condensed combined consolidated financial statement attached to this Current Report, giving effect to the acquisition of AGI. This discussion and analysis should be read in conjunction with the financial statements and notes, and pro forma financial statements and notes, included with this Current Report. Cost and revenue assumptions—Basin Gulch The focus of our above described Plan of Mining Operations at Basin Gulch is aimed at the exploitation of a high-grade breccia zone, with the following cost and revenue assumptions pertaining to the Basin Gulch property: Phase A) 2,000 tons at 2 ounces per ton and 2,000 tons at 0.5 ounce per ton (“opt”): 5,000 ounces mined over 4 months at cost of $750,000 for portal and development, and $150 per ton mining cost. Gross revenues are projected at $2.5 million, with associated Costs of $1.35 million. 5 Phase B) Continuation of the drift to a secondary diatreme 200 feet beyond the breccia: 2 months; mine 20,000 tons at 0.4 opt over 8 months: 8,000 ounces at $500 per ounce equating to $4 million at a cost of $3 million. Phase C) Starting summer of 2007, drilling is planned in nearby known target areas of high-grade mineralization for additional underground reserves & if blocked out, these will be developed as soon as possible with mining crews. Phase D) Also starting 2007, permitting activities are to be conducted for a series of small sequential cuts in an advancing mine front, with corresponding sequential reclamation to minimize environmental disturbance. Initial near-surface areas have about 3 million tons at 0.04 recoverable opt, or 150,000 ounces. At projected 2,000 tons of production per day mining rates, and 250 days per year, we project production of 20,000 ounces per year for 6 years. At $500 per ounce, we project revenues of $10 million per year, with $5 million per year in associated costs. Permitting for this stage could take an additional 1 to 3 years, but AGI’s exploration of identified and potential high-grade zones may find sufficient new high-grade underground reserves to allow continuous operations. While some of the projected Phase A and Phase B production volumes and grades are estimates, the much larger Phase D reserves are based on a large number of trenches and pattern drill holes. AGI also plans to drill deep diatreme targets early. If a large high-grade “boiling zone” deposit is discovered, it will be incorporated into the development plans. Until we realize production from the Basin Gulch Property we will not generate significant revenues and may not be successful. If we can not generate sufficient revenues to continue operations, we will be forced to suspend or cease operations. Jungo Property, Humboldt County, Nevada The Company has conducted limited preliminary exploration at its Jungo gold exploration property in Humboldt County, Nevada.Initial results are promising, and as soon as further review is completed, the results of this initial work will be announced.A formal exploration program is being prepared for the Jungo property, which is favorably located in Nevada. Based on confirmation of our initial results, an exploration program and a budget of associated funding requirements will be prepared. Limited Operating History- Need for Additional Capital There is limited historical information about us upon which to base an evaluation of our performance. We are at an exploration stage operation and have had limited revenues. We cannot guarantee that we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise. We believe cash from operations and cash equivalents will be sufficient to meet core operational cost requirements for the next 12 months, but we must raise approximately $3.5 to $5 million in planned equity financing and three trenches of $5 million each in debt financing over the next three years in order to carry-out our Plan of Operations as discussed further above. We have no assurance that future financings will be available to us on acceptable terms. If financing is not available to us on acceptable terms, we may be unable to continue our operations. Results of Operations - Benton Property Rights Terminated The following discussion of the financial condition and results of operations of AGI should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Historical pro forma financial information presented for the year ended December 31, 2005 is that of Aultra Gold, Inc. (f/k/a New World Entertainment Corp.) on a condensed combined consolidated basis with Aultra Gold Inc. (formerly Dutch Mining (Canada) Ltd.), which reflects our acquisition of AGI on January 22, 2007 Since its inception on January 20, 2006, AGI has incurred the following expenses. Operating costs were $491,773. Mining development and explorations costs were $136,836, permitting and related costs of $11,272 consulting of $155,668 and other administrative costs of $187,997. Extraordinary costs of $393,373 were incurred with respect to AGI’s investment in the Benton Mine Property, in Josephine County, Southwestern Oregon, which was written off in 2006 in connection with a decision by management to discontinue funding mining operations under an agreement that has been terminated by AGI with Dutch Mining LLC. AGI had obtained mining rights to the Benton Mine gold project through a direct buy out of the controlling rights from Dutch Mining, LLC (DMO), a limited liability company formed in 1994 in Merlin, Oregon, USA. In 1994, DMO acquired by assignment a Mining Lease and Option to Purchase covering the Benton Mine Group, which consists of 24 mining claims in good standing. 6 The Benton Mine was historically one of the largest gold mines in the area, and is currently the only operating underground gold mine in Oregon. Eight veins had been identified on the property with the Benton Vein, pending further exploration, being the largest and most persistent currently known. Some of the other veins are expected to become important with exploration. To date, most of the mine production has come from the Benton Vein, which received most of the historic exploration. The ore was simple, with the gold content within the pyrite found in the quartz. The Benton Vein has been developed since the early 1900s along 1,550 feet of its strike and for about 500 feet down dip. The width of the Benton varies from thin veinlets to as wide as 25 feet. The average width was about 4 feet. The mine was shut down in 1942 under WWII regulations. Management determined in fall 2006 that further economic exploitation of the Benton Property was economically unattractive. Since inception through September 30, 2006 AGI sold 24,496,668 shares of common stock to our initial founders for $1.018 Million plus the rights to the Mining Lease Agreement for the Basin Gulch Property. General and Administrative Expenses to September 30, 2006. General and administrative expense consisted of accounting and professional fees and other general expenses. General and administrative expenses for the audited period from inception (January 20, 2006) to September 30, 2006 was $44,068. Net income (loss) for the audited period from inception (January 20, 2006) to September 30, 2006 was a loss of $1,114,572. Liquidity and Capital Resources We believe cash flow from operations and cash and cash equivalents will be sufficient to meet its core operational requirements for the next 12 months, but we will also be required to raise additional working capital to fund our Plan of Mining Operations of approximately $3.5 to $5 Million in planned equity financing and three trenches of $5 Million each in debt financing over the next three years in order to carry-out the Plan of Operations as discussed further above. We have no assurance that future financings will be available to us on acceptable terms. If financing is not available to us on acceptable terms, we may be unable to continue our operations. Should our costs and expenses prove to be greater than we currently anticipate, or should we change our current Plan of Mining Operations in a manner that will increase or accelerate our anticipated costs and expenses, such as through the acquisition of new properties, the depletion of our working capital would be accelerated. To the extent that it becomes necessary to raise additional cash in the future as our current cash and working capital resources are depleted, we will seek to raise it through the public or private sale of debt or equity securities, the procurement of advances on contracts or funding from joint-venture or strategic partners, debt financing or term loans, or a combination of the foregoing. We also may seek to satisfy indebtedness without any cash outlay through the private issuance of debt or equity securities. We have no assurance that future financings will be available to us on acceptable terms. If financing is not available to us on acceptable terms, we may be unable to continue our operations. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities. For a description of those estimates, see Note 3, Significant Accounting Policies, contained in the explanatory notes to our audited financial statements for the period from January 20, 2006 (inception) to September 30, 2006, contained in this Current Report. On an on-going basis, we evaluate our estimates, including those related to reserves, deferred tax assets and valuation allowance, impairment of long-lived assets, fair value of equity instruments issued to consultants for services and estimates of costs to complete contracts. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. Revenue Recognition Revenue is recognized when the product is shipped to a customer, or in the limited circumstances, at destination, when terms provide that title passes at destination. Estimated amounts for sales returns and allowances are recorded at the time of sale. 7 Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (the “FASB”) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159). SFAS 159 allows the company to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company is currently evaluating the requirements of SFAS 159 and the potential impact on the Company’s financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R)” (SFAS 158”). SFAS 158 requires an employer that sponsors one or more single-employer defined benefit plans to (a) recognize the over funded or under funded status of a benefit plan in its statement of financial position, (b) recognize as a component of other comprehensive income, net of tax, the gains or losses and prior service costs or credits that arise during the period but are not recognized as components of net periodic benefit cost pursuant to SFAS 87, “Employers’ Accounting for Pensions”, or SFAS 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions”, (c) measure defined benefit plan assets and obligations as of the date of the employer’s fiscal year-end, and (d) disclose in the notes to financial statements additional information about certain effects on net periodic benefit cost for the next fiscal year that arise from delayed recognition of the gains or losses, prior service costs or credits, and transition asset or obligation. SFAS 158 is effective for the Company’s fiscal year ending December 31, 2007. The adoption of SFASNo. 158 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurement" ("SFAS 157"). The Statement provides guidance for using fair value to measure assets and liabilities. The Statement also expands disclosures about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurement on earnings. This Statement applies under other accounting pronouncements that require or permit fair value measurements. This Statement does not expand the use of fair value measurements in any new circumstances. Under this Statement, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the entity transacts. SFAS 157 is effective for the Company for fair value measurements and disclosures made by the Company in its fiscal year beginning on January 1, 2008. The Company is currently reviewing the impact of this statement. In March 2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets”, which amends SFAS No. 140 “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”.SFAS No. 156 may be adopted as early as 1 January 2006, for calendar year-end entities, provided that no interim financial statements have been issued.Those not choosing to early adopt are required to apply the provisions as of the beginning of the first fiscal year that begins after 15 September 2006 (e.g. 1 January 2007, for calendar year-end entities). The intention of the new statement is to simplify accounting for separately recognized servicing assets and liabilities, such as those common with mortgage securitization activities, as well as to simplify efforts to obtain hedge-like accounting. Specifically, the FASB said SFAS No. 156 permits a service using derivative financial instruments to report both the derivative financial instrument and related servicing asset or liability by using a consistent measurement attribute, or fair value. The adoption of SFASNo. 156 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In February 2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments”, which amends SFAS No.133, “Accounting for Derivative Instruments and Hedging Activities” and SFAS No.140.SFAS No.155 permits fair value measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or hybrid financial instruments containing embedded derivatives.The adoption of SFASNo. 155 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In September2006, the FASB issued SFAS No.157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value and expands disclosures about assets and liabilities measured at fair value. The Company will be required to adopt SFAS 157 in the first quarter of fiscal 2009. Management is currently evaluating the requirements of SFAS 157 and has not yet determined the impact on the financial statements. 8 Recent Accounting Pronouncements-continued In September2006, the FASB issued SFAS No.158 (“SFAS 158”), “Employers’
